Hamilton C.P. No. B9709438. This cause is pending before the court as an appeal from the Court of Common Pleas of Hamilton County. Upon consideration of appellant’s motion for extension of time for transmission of transcript,
IT IS ORDERED by the court that the motion for extension of time for transmission of transcript be, and hereby is, granted, and the time for transmitting transcript is extended until April 15, 1999. Appellant’s brief shall be due ninety days from the date the transcript is filed.